United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1738
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Eugene Edwards,                         *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 5, 2006
                                Filed: May 12, 2006
                                 ___________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

       A jury found Eugene Edwards guilty of possessing with intent to distribute
more than 50 grams of cocaine base and more than 500 grams of powder cocaine, in
violation of 21 U.S.C. § 841(a)(1), and carrying or possessing a firearm in connection
with those drug-trafficking crimes, in violation of 18 U.S.C. § 924(c)(1)(A). The
district court1 sentenced him to a total of 195 months in prison and 5 years of
supervised release. Edwards raises three arguments on appeal.


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
       First, Edwards argues that the district court erred in denying his motion to
suppress evidence seized from his residence pursuant to a search warrant. We find
no error. See United States v. Solomon, 432 F.3d 824, 827 (8th Cir. 2005) (standard
of review). The information within the four corners of the affidavit submitted in
support of the search warrant application established probable cause. To the extent
that extrinsic testimony presented at the second suppression hearing had any bearing
on the probable-cause inquiry, the court expressly discredited it in favor of the
applying officer’s testimony.

      Second, Edwards argues that the evidence is insufficient to support his drug
convictions. Viewing the evidence in the light most favorable to the government, as
we must, we cannot say that a reasonable juror must have harbored a reasonable
doubt regarding an essential element of the offenses. See United States v. Howard,
427 F.3d 554, 557 (8th Cir. 2005) (standard of review; elements of offense).

      Third, Edwards argues that his firearm conviction is invalid under Bailey v.
United States, 516 U.S. 137 (1995), because he did not actively employ the firearm.
Edwards is mistaken because he was not convicted of “using” the firearm: he was
convicted of “carrying” or “possessing” it, an offense that does not require active
employment. See United States v. Alaniz, 235 F.3d 386, 389 (8th Cir. 2000), cert.
denied, 533 U.S. 911 (2001).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                        -2-